Exhibit 10.9

LOGO [g296112ex10_9pg001.jpg]   

NICHOLAS FINANCIAL, INC.

 

   Automobile Dealer Retail Agreement

Non-Recourse Dealer Retail Agreement

The undersigned Dealer proposes to sell to the undersigned Nicholas Financial,
Inc. (NFI), from time to time, Promissory Notes, Security Agreements, Retail
Installment contracts, Conditional Sales Contracts, or other instruments
hereinafter referred to as “Contracts”, evidencing installment payment
obligations owing Dealer arising from the time sale of motor vehicle(s) and
secured by such Contracts. It is understood that NFI shall have the sole
discretion to determine which Contracts it will purchase from Dealer.

 

1. Dealer represents and warrants that Contracts submitted to NFI for purchase
shall represent valid, bona fide sales for the respective amount therein set
forth in such Contracts and that such Contracts represent sales of motor
vehicles owned by the Dealer and are free and clear of all liens and
encumbrances.

 

2. Upon purchase by NFI of any contracts hereunder from dealer, dealer shall
endorse and assign to NFI the obligations and all pertinent security, security
instruments, along with such provisional endorsements as may be stipulated for
such contracts purchased by NFI.

 

3. This Agreement, and sums payable hereunder, may not be assigned by Dealer
without written consent of NFI.

 

4. Dealer acknowledges that NFI charges an acquisition fee and a $75.00 loan
processing charge on all contracts purchased and funded by NFI. The acquisition
fee and loan processing charge are taken from Dealer Proceeds and are
Non-Refundable. The amount is disclosed on each transaction and is set by
Nicholas Financial, Inc.

 

5. Perfection of Security Interest: For each Contract purchased by NFI, Dealer
shall, within 20 days of the date of the Contract or within a lesser time period
if required by applicable law, file and record all documents necessary to
properly perfect the valid and enforceable first priority security interest of
NFI in the Vehicle and shall send NFI all security interest filing receipts. A
Contract shall be subject to Repurchase for the life of the Contract if NFI
suffers a loss due to the Dealership’s failure to (1) file and record, within 20
days of the date of the Contract or within a lesser time period if required by
applicable law, all documents required to properly perfect the valid and
enforceable first priority security interest of NFI in the Vehicle; (2) send NFI
the filing receipts reflecting said perfection.

 

6. Indemnity: As a separate and cumulative obligation, Dealer shall defend and
hold NFI harmless from any and all claims, defenses, offsets, damages, suits,
administrative or other proceedings, cost (including reasonable attorney’s
fees), expenses, losses, and liabilities. (Collectively Claims) arising out of
connected with or relating to the Contract or the goods or services sold there
under. Timing of indemnification is within 7 days of demand by NFI.

 

7. Add-on Products and Services:

 

  a. Defined. “Add-on Products and Services,” or “APS,” shall mean service
contracts, mechanical breakdown contracts, GAP contracts, credit life and credit
accident and health insurance. In addition, the term shall include other
products and services acceptable to and approved in writing by NFI from time to
time.

 

  b. Cancellation of APS. If APS has been sold by the Dealer and financed in a
Contract purchased by NFI, Dealer agrees that such APS shall be cancelable upon
demand by Buyer. Upon such cancellation, Dealer shall immediately notify NFI
that the Buyer has canceled the APS. Upon cancellation, Buyer shall be entitled
to a refund of the unearned portion of the cash price of the APS as provided in
the APS Contract or as may otherwise be required by law, whichever is greater.
As between NFI and Dealer, Dealer agrees to pay to NFI, as appropriate, any
refund due to Buyer under the terms of an APS Contract. Dealer’s liability under
this Section shall be limited to the amount Dealer collected and retained or
otherwise received, directly or indirectly, in connection with the sale of the
APS.

 

8. Privacy: Dealer shall not make any unauthorized disclosure of, or use any
personal information of individual consumers which it receives from NFI or on
NFI’s behalf other than to carry out the purposes for which such information is
received. NFI and Dealer shall comply in all respects with all applicable
requirements of Title V of the Gramm-Leach-Bliley Act of 1999 and its
implementing regulations.

 

9. No Provisions hereof may be modified, changed or supplemented, unless both
parties agree to the amendment in writing.

 

Nicholas Financial, Inc.     Dealer:  

 

By:  

 

    By:  

 

Date:  

 

    Date:  

 



--------------------------------------------------------------------------------

 

DEALER NAME

1ST CLASS AUTO SALES

1ST CLASS AUTOS

1ST FINANCIAL SERVICES

1ST PLACE AUTO SALES, INC

247 AUTO SALES

4042 MOTORS LLC

60 WEST AUTO SALES LLC

72 WEST MOTORS LLC

A & M MOTOR COMPANY INC

A.R.J.’S AUTO SALES, INC

AAA AUTOMOTIVE LLC

AACC AUTO CAR SALES, INC

ABBY’S AUTOS, INC.

ABC AUTOTRADER LLC

ACTION AUTO SALES INC

ACTION DIRECT USA

ACTION GM

ACURA OF ORANGE PARK

ADAMSON FORD LLC

ADRIAN DODGE CHRYSLER JEEP

ADVANCED AUTO BROKERS, INC.

ADVANCED AUTO SALES LLC

ADVENTURE CHRYSLER JEEP

AFFINITY AUTOMOTIVE REPAIRS &

AFFORDABLE AUTOS

AFFORDABLE MOTORS

AFFORDABLE USED CARS & TRUCKS

AIRPORT CHRYSLER DODGE JEEP

AJ’S AUTO

AL BAUMANN CHEV BUICK

AL HENDRICKSON TOYOTA

ALAN JAY TOYOTA

ALFA MOTORS

ALL ABOUT AUTO’S INC

ALL CREDIT CAR SALES LLC

ALL PRO AUTO GROUP, LLC

ALLAN VIGIL FORD

ALLEN TURNER AUTOMOTIVE

ALTERNATIVES

ALTO PASS AUTO LLC

AMBAR MOTORS, INC.

AMERICAN FINANCIAL SERVICES &

AMERICAN PUBLIC AUTO AUCTION

AMG COLLECTION, INC.

ANDERSON AUTOMOTIVE GROUP INC

ANDY CHEVROLET COMPANY

ANDY MOHR BUICK PONTIAC GMC

ANDY MOHR CHEVROLET, INC.

ANDY MOHR FORD, INC.

ANDY MOHR NISSAN, INC.

ANDY MOHR TOYOTA

ANSWER ONE MOTORS

ANTHONY PONTIAC GMC BUICK INC

ANTHONYS AUTO MALL LLC

DEALER NAME

ANTWERPEN CHRYSLER JEEP

ANTWERPEN NISSAN, INC.

ANY CREDIT AUTO SALES LLC

APPROVAL AUTO CREDIT INC.

AR MOTORSPORTS INC

ARA AUTO AIR & ELECTRIC

ARB WHOLESALE CARS INC

ARBOGAST BUICK PONTIAC GMC

ARCADIA CHEVROLET

ARCH ABRAHAM NISSAN LTD

ARES FINANCIAL SERVICES LLC

ART MOEHN CHEVROLET, CO.

ASANKA CARS.COM

ASHEBORO NISSAN, INC

ASTRO LINCOLN MERCURY, INC.

ATCHINSON FORD SALES

ATHENS AUTO SALES

ATLANTA AUTO BROKERS

ATLANTA BEST USED CARS LLC

ATLANTA LUXURY MOTORS

ATLANTA LUXURY MOTORS INC

ATLANTA SPORTS & IMPORTS

ATLANTIS RENT A CAR AND

AURORA CHRYSLER PLYMOUTH

AUTO ADVANTAGE AUTO SALES LLC

AUTO AMERICA

AUTO BANK, INC.

AUTO BRITE AUTO SALES

AUTO COUNTRY LLC

AUTO CREDIT CENTER INC

AUTO DEPOT LLC

AUTO DIRECT

AUTO DIRECT COLUMBUS OH

AUTO EXPECTATIONS LLC

AUTO EXPRESS CREDIT INC

AUTO HAUS

AUTO HOUSE OF SALISBURY INC

AUTO LINE, INC.

AUTO LINK INC

AUTO LIQUIDATORS OF TAMPA, INC

AUTO MARKET, INC.

AUTO MART, INC.

AUTO MAX

AUTO PLAZA

AUTO PLAZA FORD

AUTO PLAZA USA

AUTO PLUS OF SMITHVILLE LLC

AUTO POINT USED CAR SALES

AUTO PROFESSIONAL CAR SALES

AUTO RANCH INC

AUTO RITE, INC

AUTO SELECT

AUTO SELECT

AUTO SOURCE OF GEORGIA

 



--------------------------------------------------------------------------------

 

DEALER NAME

AUTO SPORT, INC.

AUTO SPOT ORLANDO

AUTO TECH LLC

AUTO TRADEMARK OF ARLINGTON

AUTO WISE AUTO SALES

AUTO WORLD

AUTODRIVE, LLC

AUTOHOUSE, US

AUTOMACKS, INC.

AUTOMAX

AUTOMOTION

AUTOMOTIVE CONNECTION

AUTOPLEX IMPORT

AUTOPLEX, LLC

AUTOQUICK, INC.

AUTORAMA PREOWNED CARS

AUTOS DIRECT INC

AUTOSHOW SALES AND SERVICE

AUTOVILLE, USA

AUTOWAY FORD OF BRADENTON

AUTOWAY FORD OF ST PETE

AUTOWAY HONDA ISUZU

AUTOWAY LINCOLN-MERCURY

AUTOWISE LLC

AUTOWORLD USA

AXELROD PONTIAC

B & W MOTORS

BAKARS INC

BALES MOTOR COMPANY INC

BALLAS BUICK GMC

BALTIMORE WASHINGTON AUTO

BANK AUTO SALES

BARBERSHOP IMPORTS

BARBIES AUTOS CORPORATION

BARGAIN SPOT CENTER

BARRETT & SONS USED CARS

BASELINE AUTO SALES, INC.

BASIC AUTO SALES

BATTLEGROUND KIA

BEASLEY-CROSS PRE OWNED INC

BECK CHRYSLER, PONTIAC, DODGE,

BEDFORD AUTO WHOLESALE

BEDFORD NISSAN INC

BELLAMY AUTOMOTIVE GROUP, INC

BELL’S AUTO SALES

BEN DAVIS CHEVROLET OLDSMOBILE

BEN MYNATT PONTIAC BUICK

BENSON FORD MERCURY

BEREA AUTO MALL

BERGER CHEVROLET

BERMANS AUTOMOTIVE, INC.

BERT SMITH INTERNATIONAL

BESSEMER AL AUTOMOTIVE LLC

BEST AUTO INC

DEALER NAME

BEST BUY AUTO SALES INC

BEST BUY AUTOS OF GULF BREEZE

BEST BUY MOTORS

BEST CARS KC INC

BEST DEAL AUTO SALES

BEST DEAL AUTO SALES INC

BEST DEALS ON WHEELS AUTO

BETTEN BAKER CHEVROLET PONTIAC

BICKEL BROTHERS AUTO SALES INC

BIG A’S AUTO SALES

BIG BLUE AUTOS, LLC

BIG BOYS TOYS FLORIDA LLC

BIG JOHNS CARZ AN TRUCKS

BIG O DODGE OF GREENVILLE, INC

BIGELOW AUTO CENTER

BILL BLACK CHEVROLET,

BILL BRANCH CHEVROLET

BILL BRYAN CHRYSLER DODGE JEEP

BILL BUCK CHEVROLET, INC

BILL COLE NISSAN

BILL ESTES CHEVROLET

BILL JACOBS ENTERPRISES INC

BILL MAC DONALD FORD INC

BILL MARINE FORD INC

BILL ROBERTS THUNDER ROAD

BILL THOMPSON’S AUTO AGENCY LL

BILLS & SON AUTO SALES INC

BILLS AUTO SALES & LEASING,LTD

BILLY HOWELL FORD-LINCOLN-

BILLY RAY TAYLOR AUTO SALES

BLACKWELL MOTORS INC

BLAKE HOLLENBECK AUTO SALES IN

BLOOMINGTON AUTO CENTER

BLOSSOM CHEVROLET, INC.

BLUE BOOK CARS

BLUE PARROT AUTO SALES LLC

BOB BELL FORD

BOB DANCE HYUNDAI

BOB DANCE KIA

BOB DANIELS BUICK

BOB KING MITSUBISHI

BOB MAXEY LINCOLN-MERCURY

BOB MONTGOMERY CHEVROLET, INC.

BOB PRICE MOTORS, INC

BOB ROHRMAN’S INDY SUZUKI

BOB STEELE CHEVROLET INC.

BOBB SUZUKI

BOBBY LAYMAN CHEVROLET, INC.

BOBBY MURRAY TOYOTA

BONITA AUTO CENTER INC

BOOMDOX AUTO GROUP LLC

BOOMERS TRUCKS & SUVS LLC

BORCHERDING ENTERPRISE, INC

BOWDEN MOTORS INC

 



--------------------------------------------------------------------------------

 

DEALER NAME

BOYD’S AUTO SALES

BRADLEY CHEVROLET, INC.

BRAD’S USED CARS

BRADSHAW ACURA

BRAMLETT PONTIAC INC

BRANDON HONDA

BRANDON HONDA

BRANDT AUTO BROKERS

BRANIS MOTORS, INC

BRANNON HONDA

BREMEN MOTORS

BRIANS AUTO COMPANY

BROADWAY AUTO SALES & SERVICE

BROCKMAN AUTOMOTIVE

BROTHER’S AUTO SALES

BRYANT USED CARS

BUCKEYE FORD LINCOLN MERC OF O

BUCKEYE FORD MERCURY, INC.

BUCKEYE NISSAN, INC.

BUDDY STASNEY’S BUICK PONTIAC

BUGS TOY STORE

BURCHETT FORD LINCOLN MERCURY

BURNT STORE AUTO AND TRAILER

BUSH AUTO PLACE

BUTLER FORD MERCURY HONDA INC.

BUTLER MOTOR CO. INC

BUY HERE AUTOS

BUY RIGHT AUTO SALES INC

BUY RIGHT AUTOS INC

BYERLY FORD-NISSAN, INC

BYERS DELAWARE

C & C MOTORS

C F AUTO SALES

C.W. MOTORS INC

CADILLAC OF FAYETTEVILLE

CADILLAC SAAB OF ORANGE PARK

CALDERONE CAR AND TRUCK

CALVARY CARS & SERVICE, INC

CAMPBELL MOTORS, INC.

CAPEHARTS WHOLESALE

CAPITAL AUTO BROKERS

CAPITAL CADILLAC HUMMER

CAPITAL MOTORS

CAPITOL AUTO

CAPITOL AUTO SALES, INC.

CAR CENTRAL

CAR COLLECTION INC

CAR COLLECTION OF TAMPA INC.

CAR COLLECTION, INC.

CAR CONNECTION

CAR CORRAL

CAR CREDIT INC

CAR DEALZ

CAR MARKET LLC

DEALER NAME

CAR NET USA

CAR SENSE INC

CAR STAR

CAR ZONE

CARL GREGORY CHRYSLER-DODGE-

CARMEAN AUTO GROUP LLC

CARN AUTO SALES, INC.

CAROLINA HYUNDAI OF FORT MILL

CAROLINA MOTORCARS

CAROLINA NISSAN INC.

CARPORT SALES & LEASING, INC.

CARRIAGE MITSUBISHI

CARRIAGE NISSAN

CARROLLTON MOTORS

CARS & CREDIT OF FLORIDA

CARS & TRUCKS

CARS 4 U

CARS AND CARS, INC.

CARS OF SARASOTA LLC

CARS TO GO AUTO SALES AND

CARS UNLIMITED

CARSMART

CARSMART AUTO SALES LLC

CARSMART, INC.

CASCADE AUTO GROUP, LTD

CASTLE AUTO OUTLET, LLC

CASTLE USED CARS

CASTRIOTA CHEVROLET GEO INC.

CAVALIER AUTO SALES INC

CAVIAR DREAMS LLC

CBS QUALITY CARS, INC.

CENTRAL 1 AUTO BROKERS

CENTRAL CAROLINA PRE-OWNED

CENTRAL RALEIGH AUTO SALES

CENTURY SALES INC

CHAMPION CHEVROLET INC

CHAMPION OF DECATUR, INC.

CHAMPION PREFERRED AUTOMOTIVE

CHANDLER CHEVROLET INC

CHARLES BARKER PREOWNED OUTLET

CHEVROLET BUICK OF QUINCY INC.

CHRIS LEITH CHEVROLET

CHRIS LEITH DODGE

CHRIS SPEARS PRESTIGE AUTO

CHRONIC INC.

CHRYSLER JEEP OF DAYTON

CHUCK CARLSON AUTO SALES INC

CHUCK CLANCY DODGE CHRYSLER

CHUCK REYNOLDS CAR COMPANY INC

CINCI MOTORS LLC

CINCINNATI USED AUTO SALES

CIRCLE CITY ENTERPRISES, INC.

CITRUS CHRYSLER JEEP DODGE

CITY AUTO BROKERS

 



--------------------------------------------------------------------------------

 

DEALER NAME

CITY CHEVROLET

CITY HYUNDAI

CITY KIA

CITY LINE AUTO & TRUCK

CITY MITSUBISHI

CITY TO CITY AUTO SALES, LLC

CITY USED CARS, INC

CITY VIEW AUTO SALES

CJ’S AUTO STORE

CLASSIC ASIAN IMPORTS, LLC

CLASSIC BUICK OLDSMOBILE

CLASSIC CHEVROLET BMW

CLASSIC FORD LINCOLN MERCURY

CLASSIC MAZDA

CLASSIC NISSAN OF

CLASSY CYCLES

CLEARWATER CARS INC

CLEARWATER TOYOTA

CLOVERHILL MOTORS

COAST TO COAST AUTO SALES

COASTAL AUTOMOTIVE INC

COASTAL CARS, INC.

COASTAL CHEVROLET, INC.

COASTAL MITSUBISHI

COCONUT CREEK HYUNDAI

COGGIN HONDA

COGGIN MOTOR MALL

COLUMBUS AUTO RESALE, INC

COMBS AUTO SALES

COMPASS AUTO DEALER LLC

CONEXION AUTO SALES

CONYERS AUTOMAX

COOK & REEVES CARS INC

COOK MOTOR COMPANY

COPPUS MOTORS - CHRYSLER,JEEP

CORAL PALM AUTO SALES

CORAL SPRINGS OLDSMOBILE, INC

CORLEW CHEVROLET CADILLAC OLDM

CORTEZ MOTORS

COUCH MOTORS LLC

COUGHLIN AUTOMOTIVE OF

COUGHLIN AUTOMOTIVE- PATASKALA

COUGHLIN CHEVROLET OF

COUGHLIN FORD OF CIRCLEVILLE

COUGHLIN LONDON AUTO INC

COUNTRY HILL MOTORS INC

COUNTRYSIDE FORD OF CLEARWATER

COURTESY AUTO GROUP INC.

COURTESY CHRYSLER JEEP DODGE

COURTESY NISSAN

COURTSEY AUTO SALES INC

COX AUTO SALES

COX AUTO SALES, LLC

COX CHEVROLET INC

DEALER NAME

CRAIG & BISHOP, INC.

CRAIG & LANDRETH INC

CRAMER HONDA OF VENICE

CRAMER TOYOTA OF VENICE

CREDIT CARS SALES

CREDIT UNION REMARKETING

CRESCENT FORD, INC

CRESTMONT CADILLAC

CRM MOTORS, INC.

CRONIC CHEVROLET OLDSMOBILE

CRONIC CHEVROLET, OLDSMOBILE-

CROSS AUTOMOTIVE

CROSSROADS AUTO SALES INC

CROSSWALK AUTO

CROWN AUTO DEALERSHIPS INC.

CROWN KIA

CROWN NISSAN

CROWN NISSAN GREENVILLE

CRUISER AUTO SALES

CURRIE MOTORS DRIVERS EDGE

CURRY HONDA

CUSTOM CAR CARE

D & B AUTO BROKERS LLC

DAN TOBIN PONTIAC BUICK GMC

DAN TUCKER AUTO SALES

DAN’S AUTO SALES, INC

DARCARS WESTSIDE PRE-OWNED

DAVE EDWARDS TOYOTA

DAVE GILL PONTIAC GMC

DAVID SMITH AUTOLAND, INC.

DAVID’S CARS

DAVIS MOTORS, INC.

DAY’S AUTO SALES, LLC

DAYTON ANDREWS DODGE

DAYTON ANDREWS INC.

DAYTONA AUTO SPORT

DAYTONA DODGE

DEACON JONES AUTO PARK

DEACONS CHRYSLER JEEP

DEALS ON WHEELS

DEALS ON WHEELS AUTO MART

DEALS ON WHEELS, INC.

DEALZ AUTO TRADE

DEAN SELLERS, INC.

DECENT RIDE.COM

DEECO’S AUTO SALES INC

DEFINITIVE MOTORCRS INC

DEGEAR & ASSOC INC

DELRAY IMPORTS, INC

DELUCA TOYOTA INC

DENNIS AUTO POINT

DETROIT II AUTOMOBILES, INC

DEWEY BARBER CHEVROLET

DEWITT MOTORS

 



--------------------------------------------------------------------------------

 

DEALER NAME

DIAMOND II AUTO SALES, INC.

DIANE SAUER CHEVROLET, INC.

DICK MASHETER FORD, INC.

DICK SCOTT NISSAN, INC.

DICK SMITH MUTSUBISHI

DIMMITT CHEVROLET

DIRECT AUTO BROKERS INC

DIRECT AUTO EXCHANGE, LLC

DIRECT SALES & LEASING

DISCOUNT AUTO BROKERS

DISCOUNT AUTO SALES

DISCOVERY AUTO SALES

DIVINE AUTO SALES

DIXIE IMPORT INC

DIXIE MOTORS INC

DIXON’S AUTOMOTIVE LLC

DM MOTORS, INC.

DNH AUTO

DOLLARS PLUS CAR II

DOMESTIC ACQUISITIONS

DON BROWN CHEVROLET, INC.

DON HINDS FORD, INC.

DON JACKSON CHRYSLER DODGE

DON MOORE CHEVROLET CADILLAC

DON REID FORD INC.

DON SITTS AUTO SALES INC

DORAL CARS OUTLET

DORAL LINCOLN MERCURY LLC

DOTSON BROS CHRYS DODGE PLYM

DOWN HOME MOTORS LLC

DOWNEY & WALLACE AUTO SALES

DREAMS AUTO SALES

DRIVERIGHT AUTO SALES, INC.

DRIVEWAYCARS.COM

DRY RIDGE TOYOTA

DSTD INC

DUBLIN CADILLAC NISSAN GMC

DUGAN CHEVROLET PONTIAC

DUNN PONTIAC BUICK GMC

DUVAL ACURA

DUVAL HONDA

E & R AUTO SALES INC

EAGLE AUTO STORE INC

EAGLE ONE AUTO SALES

EAST ANDERSON AUTO SALES

EAST CHARLOTTE NISSAN

EAST COAST SPORTS AND IMPORTS

ECONOMIC AUTO SALES INC

ED KOEHN FORD OF WAYLAND

ED MARTIN INC

ED NAPLETON OAK LAWN IMPORTS

ED SCHMID FORD INC

ED TILLMAN AUTO SALES

ED VOYLES HONDA

DEALER NAME

ED VOYLES HYUNDAI

EDDIE CRAIGS EXPRESS

EDGE MOTORS

EDWARDS CHEVROLET CO

EJ’S AUTO WORLD, INC.

EJ’S QUALITY AUTO SALES, INC.

ELITE AUTO GROUP

ELITE AUTO SERVICES LLC

ELITE CAR SALES WEST INC

ELITE JEEPS INC

ELITE MOTORCARS

ELITE MOTORS INC

EMPIRE AUTOMOTIVE GROUP

ENON AUTO SALES

ENTERPRISE

ENTERPRISE CAR SALES

ENTERPRISE CAR SALES

ENTERPRISE CAR SALES

ENTERPRISE LEASING CO. OF ORL.

ENTERPRISE LEASING COMPANY

ENTERPRISE LEASING COMPANY

ERNEST MOTORS, INC.

EVEREST AUTOMOTIVE GROUP, INC

EVERYDAY AUTO SALES

EVOLUTION AUTO SALES LLC

EXCLUSIVE CARZ AND AUTO

EXCLUSIVE MOTORCARS LLC

EXECUTIVE AUTO SALES

EXPRESS AUTO SALES

EXTREME DODGE DODGE TRUCK

EXTREME IMPORTS

EZ AUTO & TRUCK PLAZA II INC

FACTORY DIRECT AUTO

FAIRWAY FORD

FAMILY KIA

FANELLIS AUTO

FANNIN LINC, MERC, TOY,

FANTASY AUTOMOTIVES

FARM & RANCH AUTO SALES INC.

FBC AUTOMOTIVE LTD

FENWICK MOTORS

FERMAN CHEVROLET

FERMAN CHRYSLER PLYMOUTH

FIAT OF SOUTH ATLANTA

FIAT OF WINTER HAVEN

FIERGE BROS AUTO SALES

FIRKINS C.P.J.S.

FIRKINS NISSAN

FIRST CHOICE AUTOMOTIVE INC

FIRST STOP AUTO SALES

FITZGERALD MOTORS, INC.

FIVE STAR CAR SALES, INC.

FIVE STAR CHEVROLET CADILLAC

FLEET STREET REMARKETING

 



--------------------------------------------------------------------------------

 

DEALER NAME

FLETCHER CHRYSLER PRODUCTS INC

FLORENCE AUTO MART INC

FLORIDA AUTO CONNECTION LLC

FLORIDA AUTO EXCHANGE

FLORIDA GULF COAST, LLC

FLORIDA SELECT PREOWNED

FLOW HONDA

FLOWERS AUTOMOTIVE LLC

FLOWERS HONDA

FOLGER AUTOMOTIVE, LLC

FORD MIDWAY MALL, INC.

FORD OF MURFREESBORO

FORD OF PORT RICHEY

FORT MYERS TOYOTA INC.

FORT WAYNE CREDIT CONNECTION I

FORT WAYNE NISSAN INFINITI

FORT WAYNE TOYOTA/LEXUS OF

FOX AUTO SALES

FRANK MYERS AUTO SALES, INC

FRANKIES AUTO SALES

FRANKLIN FAMILY CHEVY BUICK GM

FRANKLIN PARK LINCOLN MERCURY

FRED CALDWELL CHEVROLET

FREEDOM DODGE CHRYSLER JEEP

FREEDOM FORD, INC.

FRENSLEY CHRYSLER PLYMOUTH

FRIENDLY FINANCE AUTO SALES

FRIENDLY KIA & ISUZU

FRITZ ASSOCIATES

FRONTLINE AUTO SALES

FUCCILLO KIA OF CAPE CORAL

FULTONDALE AUTO SALES

FUTURE AUTOMOTIVE LLC

G & S AUTO SALES & RENTALS LLC

GAINESVILLE DODGE

GALEANA CHRYSLER PLYMOUTH

GANLEY BEDFORD IMPORTS INC

GANLEY CHEVROLET, INC

GANLEY LINCOLN MERCURY

GANLEY, INC

GARLAND NISSAN LLC

GARY MATHEWS VW KIA

GATES NISSAN, LLC

GATEWAY MOTORS OF TAMPA

GATOR CHRYSLER-PLYMOUTH, INC.

GENE GORMAN & ASSOC. INC. DBA

GEN-X CORP

GEOFF ROGERS AUTOPLEX

GEORGE NAHAS ENTERPRISES INC

GEORGES ENTERPRISES, INC.

GEORGIA AUTO BROKERS

GERALDA AUTO SALES

GERMAIN FORD

GERMAIN OF SARASOTA

DEALER NAME

GERMAIN TOYOTA

GERRY WOOD HONDA

GETTEL NISSAN INC

GETTEL TOYOTA

GLADDING CHEVROLET, INC.

GLENBROOK DODGE, INC.

GOLDEN OLDIES

GOOD MOTOR COMPANY

GOOD MOTOR COMPANY LLC

GOOD SAM MOTORS INC

GORDON AUTO WHOLESALE

GORDON CHEVROLET, INC.

GRANT MOTORS CORP.

GREAT LAKES CHEVROLET BUICK

GREAT LAKES GMC BUICK

GREAT LAKES HYUNDAI, INC.

GREENBRIER DODGE OF CHES, INC.

GREENE FORD COMPANY

GREENLIGHT MOTORS, LLC

GREENWAY FORD, INC

GREENWISE MOTORS

GREG SWEET CHEVY BUICK OLDS

GREG SWEET FORD INC

GRIFFIN FORD SALES, INC.

GRIFFIN MOTOR CO, INC

GROGANS TOWNE CHRYSLER

GROTE AUTOMOTIVE INC

GROUPCAR LLC

GSA AUTO SALES

GULF ATLANTIC WHOLESALE INC

GULF COAST AUTO BROKERS, INC.

GUS MACHADO FORD, INC.

GWINNETT PLACE FORD

GWINNETT PLACE NISSAN

GWINNETT SUZUKI

H & H AUTO SALES

H H NISWANDER PONTIAC BUICK CA

HAASZ AUTO MALL, LLC

HAIMS MOTORS II, INC.

HAIMS MOTORS INC

HALEY TOYOTA CERTIFIED

HALLEEN KIA

HAPPY AUTO MART

HAPPY CARS INC

HARBOR CITY AUTO SALES, INC.

HARDIE’S USED CARS, LLC

HARDIN COUNTY HONDA

HARDY CHEVROLET

HARRELSON NISSA

HATCHER’S AUTO SALES

HATFIELD HYUNDAI

HAWKINSON NISSAN LLC

HAYDOCY PONTIAC-GMC TRUCK INC

HEADQUARTER KIA

 



--------------------------------------------------------------------------------

 

DEALER NAME

HEATH MOTORSPORTS

HEATHS TOYS AUTO SALES

HEBRON AUTO SALES

HENDRICK HONDA

HENDRICK HYUNDAI

HENNESSY MAZDA PONTIAC

HERB ADCOX CHEVROLET COMPANY

HERITAGE FORD

HIBDON MOTOR SALES

HIESTER PREOWNED CLEARANCE CTR

HIGHLINE IMPORTS, INC.

HILBISH MOTORS CO, INC

HILL NISSAN INC

HILLMAN MOTORS, INC.

HOLLAND ROAD AUTO SALES,INC.

HOLLER HYUNDAI

HOLLYWOOD CHRYSLER PLYMOUTH

HOLLYWOOD IMPORTS

HOLLYWOOD MOTOR CO #3

HOMETOWN AUTO MART, INC

HOMETOWN AUTO, INC.

HONDA CARS OF BRADENTON

HONDA CARS OF ROCK HILL

HONDA EAST

HONDA OF FORT MYERS

HONDA OF GAINESVILLE

HONDA OF MENTOR

HONDA OF OCALA

HONDA OF THE AVENUES

HOOVER AUTOMOTIVE LLC

HOOVER MITSUBISHI CHARLESTON

HOSS CERTIFIED PREOWNED VEHICL

HT MOTORS INC

HUBER AUTOMOTIVE

HUBLER MAZDA SOUTH

HUBLER NISSAN, INC.

HUNT AUTOMOTIVE, LLC

HURLEY CHRYSLER JEEP, INC.

HWY 150 BUYERS WAY, INC.

HYUNDAI OF BRADENTON

HYUNDAI OF LOUISVILLE

HYUNDIA OF ORANGE PARK

HZF PLAINWELL

IDEAL USED CARS INC

IGNITE AUTOMOTIVE

IMAGINE CARS

IMMACULATE AUTO

IMMKE AUTO GROUP, INC.

IMPERIAL MOTORS

IMPORT MOTORSPORT, INC

IMPORT’S LTD

INC MOTORSPORTS

INDIANAPOLIS CAR EXCHANGE

INDY MOTOR MARKET

DEALER NAME

INDY’S UNLIMITED MOTORS

INFINITI OF BEDFORD

INFINITI OF COLUMBUS, LLC

INTEGRITY AUTO CONSULTANTS LLC

INTEGRITY AUTO SALES, INC.

INTERNATIONAL AUTO SALES

INTERNATIONAL AUTO WHOLESALERS

INTERSTATE AUTO SALES

INTERSTATE MOTORS INC

IVAN LEONARD CHEVROLET

J & C AUTO SALES

J & M AFFORDABLE AUTO, INC.

J. FRANLKIN AUTO SALES INC

JACK DEMMER FORD, INC.

JACK MAXTON CHEVROLET INC

JACK PHELAN DODGE OF COUNTRYSI

JACKIE MURPHY’S USED CARS

JACK’S USED CARS

JACKSON ACURA

JACKSONVILLE CHRYSLER

JAKE SWEENEY CHEVROLET, INC

JAKE SWEENEY SMARTMART INC

JAKMAX

JARRARD PRE-OWNED VEHICLES

JARRETT FORD HAINES CITY

JARRETT FORD OF PLANT CITY

JASON HATFIELD AUTOMOTIVE

JAY HONDA

JAY’S USED CARS, LLC.

JAZ AUTOMOTIVE G LLC

JB’S AUTO SALES OF PASCO, INC.

JC AUTOMAX

JC LEWIS FORD, LLC

JCN INC AUTO SALES

JEFF MORRIS AUTO BROKERS LLC

JEFF WYLEF CHEVROLET OF

JEFFERSON CHEVROLET CO.

JEFFREYS AUTO EXCHANGE

JEFF’S AUTO WHOLESALE

JENKINS ACURA

JENKINS MAZDA

JENKINS PRE-OWNED AUTO SALES

JEREMY FRANKLINS SUZUKI OF KAN

JERRY WILSON’S MOTOR CARS

JERRYS CHEVROLET

JIM BISHOP TOYOTA

JIM BURKE NISSAN

JIM KIRBY AUTOMOTIVE

JIM SKINNER FORD INC

JIM WHITE HONDA

JIM WOODS AUTOMOTIVE, INC.

JIMMIE VICKERS INC.

JKB AUTO SALES

 



--------------------------------------------------------------------------------

 

DEALER NAME

JOHN BLEAKLEY FORD

JOHN CARPENTER FORD INC

JOHN HIESTER CHEVROLET

JOHN HIESTER CHRYSLER DODGE

JOHN HINDERER HONDA

JOHN JENKINS, INC.

JOHN M. LANCE FORD LLC

JOHNSON AUTOPLEX

JORDAN AUTO SALES INC

JOSEPH MOTORS

JOSEPH TOYOTA INC.

JPL AUTO EMPIRE

JR’S CAR

JT AUTO INC.

JULIANS AUTO SHOWCASE, INC.

JUST-IN-TIME AUTO SALES INC

JW AUTO & TRUCK SALES, INC.

K & B FINANCIAL SERVICES INC

K & D AUTO SALES

K T AUTO SALES LLC

KACHAR’S USED CARS, INC.

KAR AUTO SALES LLC

KARZ DIRECT

KASPER CHRYSLER DODGE JEEP

KEFFER HYUNDAI

KEFFER OF MOORESVILLE, LLC

KEFFER PRE-OWNED SOUTH

KEITH HAWTHORNE FORD OF

KEITH HAWTHORNE HYUNDAI

KEITH HAWTHORNE HYUNDAI, LLC

KEITH HAWTORNE FORD

KEITH PIERSON TOYOTA

KELLEY BUICK GMC INC

KELLY & KELLY INVESTMENT CO IN

KELLY CADILLAC SAAB HUMMER GMC

KELLY FORD

KEN GANLEY NISSAN INC

KEN STILLWELL FORD MERC INC

KENDALL AUTO SALES CORP

KENNYS AUTO SALES, INC

KEN’S AUTOS

KENS KARS

KEY CHRYLSER PLYMOUTH INC

KIA ATLANTA SOUTH

KIA AUTO SPORT

KIA COUNTRY OF SAVANNAH

KIA MALL OF GEORGIA

KIA OF BEFORD

KIA OF CONYERS

KIA OF WESLEY CHAPEL

KINGDOM CHEVROLET INC

KINGDOM MOTOR CARS

KINGS FORD, INC

KINGS HONDA

 

DEALER NAME

KING’S NISSAN

KINGS OF QUALITY AUTO SALES

KISSELBACK FORD

KNAPP MOTORS

KNE MOTORS, INC.

KNH WHOLESALE

KNOX BUDGET CAR SALES & RENTAL

KOE-MAK CORP

KR MOTORS LLC

KRAFT MOTORCARS/NISSAN

KUHN HONDA VOLKSWAGON

L & M MOTORS, LLC

LAFONTAINE AUTO GROUP

LAGRANGE MOTORS

LAKE KEOWEE CHRYSLER DODGE LLC

LAKE NISSAN SALES, INC.

LAKE NORMAN HYUNDAI

LAKE PLACID MOTOR CAR, INC

LAKELAND TOYOTA INC.

LAKESIDE AUTO SALES, INC.

LAKEWOOD AUTOSALES INC

LALLY ORANGE BUICK PONTIAC GMC

LAMAR COOKS AUTO CHOICE INC

LANCASTER AUTOMOTIVE

LANCASTER MOTOR CO.

LANDERS MCLARTY CHEVROLET

LANDERS MCLARTY SUBARU

LANDMARK AUTO INC

LANDMARK CDJ OF MONROE, LLC

LANG CHEVROLET COMPANY

LANGDALE HONDA KIA OF

LARRY JAY IMPORTS, INC

LARRY MONTRI MOTORS SALES

LARRY’S USED CARS

LASH AUTO SALES, INC.

LCA AUTO WHOLESALES, LTD

LEBANON FORD LINCOLN

LEE A. FOLGERS, INC.

LEE NISSAN

LEE’S AUTO SALES, INC

LEGACY AUTO SALES, INC.

LEGACY NISSAN

LEGACY TOYOTA

LEGRANGE TOYOTA INC

LENDER SERVICES INC

LEON MARTIN MOTOR COMPANY

LEXUS OF CLEARWATER

LEXUS OF ORANGE PARK

LIBERTY AUTO OUTLET INC

LIBERTY FORD LINCOLN MERC INC

LIBERTY FORD SOLON, INC.

LIBERTY FORD SOUTHWEST, INC

LIBERTY PONTIAC GMC TRUCK, INC

LIBRA AUTO

 



--------------------------------------------------------------------------------

DEALER NAME

LIGHTHOUSE AUTO SALES

LIGHTHOUSE TOYOTA

LIGHTNING MOTORS LLC

LIMA AUTO MALL, INC.

LIMBAUGH TOYOTA, INC.

LIPTON TOYOTA

LMN AUTO INC

LOGANVILLE FORD

LOKEY MOTOR CO.

LOMBARD AUTO EXCHANGE INC

LONDOFF JOHNNY CHEVROLET INC

LONGSTREET AUTO

LONGWOOD KIA MITSUBISHI

LOU BACHRODT CHEVROLET

LOU FUSZ MITSUBISHI ST. PETERS

LOU SOBH USED CARS & TRUCKS

LOUDON MOTORS, INC

LOWERY BROS. OVERSTOCK LLC

LOWEST PRICE AUTO BROKERS INC

LOWEST PRICE TRANSPORTATION

LUCKY SEVEN MOTORS INC

LUXURY AUTO SALES LLC

LUXURY CARS & FINANCIAL, INC.

LUXURY IMPORTS AUTO SALES

LUXURY MOTOR SALES LLC

LUXURY MOTORS LLC

LYNN LAYTON CADILLAC NISSAN IN

LYNNHAVEN LINCOLN MERCURY

M & L IMPORTS INC

M & L MOTOR COMPANY, INC.

M & M AUTO GROUP INC

M & M AUTO SUPER STORE

M & M AUTO WHOLESALERS, LLC

MACHADO AUTO SELL LLC

MACKENNEY AUTO SALES

MAD MOTORS LLC

MADISON STREET MOTORS

MAHER CHEVROLET INC

MAIN STREET AUTO SALES

MALCOLM CUNNINGHAM FORD

MALIBU MOTORS

MANNING MOTORS, INC.

MANNIX MOTORS

MARANATHA CAR CO

MARCH MOTORS INC.

MARIETTA AUTO MART

MARK BRADLEY AUTO SALES

MARKAL MOTORS INC

MARLOZ OF STATESVILLE

MAROONE CHEVROLET

MAROONE CHEVROLET

MAROONE CHEVROLET OF

MAROONE FORD OF MARGATE

MARSHALL FORD

DEALER NAME

MARSHALL MOTORS OF FLORENCE

MARTINS USED CARS INC

MASTER CAR INTERNATIONAL, INC

MATHEWS BUDGET AUTO CENTER

MATHEWS FORD INC.

MATHEWS FORD OREGON, INC

MATT CASTRUCCI

MATTAS MOTORS

MATTHEWS MOTOR COMPANY

MATTHEWS MOTORS INC.

MAXTON MOTORS OF BENTON HARBOR

MAXTOWN MOTORS

MAZDA OF SOUTH CHARLOTTE

MAZDA SAAB OF BEDFORD

MCELVEEN PONTIAC BUICK GMC

MCGEORGE TOYOTA TOYOTA

MCGHEE AUTO SALES INC.

MCJ AUTO SALES OF CENTRAL FLOR

MCKENNEY CHEVROLET

MCKENNEY DODGE LLC

MCKENNEY-SALINAS HONDA

MCPHAILS AUTO SALES

MCVAY MOTORS, INC.

MECHANICSVILLE HONDA

MECHANICSVILLE TOYOTA

MEDINA AUTO BROKERS

MEEKS AUTO HAUS INC

MENTOR IMPORTS,INC.

MEROLLIS CHEVROLET SALES

METRO AUTO SALES, LLC

METRO HONDA

MICCO MOTORS

MICRO FINANCE LLC

MID AMERICA AUTO GROUP

MID ATLANTIC AUTO SALES NETWOR

MID FLORIDA WHOLESALERS INC

MIDDLE TENNESSEE AUTO MART LLC

MIDDLETOWN FORD, INC

MIDFIELD MOTOR COMPANY, INC.

MIDTOWN AUTO LLC

MIDWEST AUTO GROUP LLC

MIDWESTERN AUTO SALES, INC.

MIKE BASS FORD

MIKE CASTRUCCI FORD OF ALEX

MIKE CASTRUCCI FORD SALES

MIKE PRUITT HONDA, INC

MIKE SHAD FORD

MIKE SHAD NISSAN

MIKE SWANEY BUICK GMC TRUCK

MIKE THOMAS AUTO SALES

MIKE WILSON CHEVROLET

MIKE’S AUTO FINANCE

MIKES TRUCKS AND CARS

MILESTONE MOTORS, L.L.C.

 



--------------------------------------------------------------------------------

DEALER NAME

MILLEDGEVILLE HYUNDAI

MILLENIUM AUTOMOTIVE GROUP

MILTON DODGE CHRYSLER JEEP

MINIVAN SOURCE, INC.

MIRACLE CHRYSLER DODGE JEEP

MISSION AUTOMOTIVE, LLC

MITCH SMITH CHEVROLET

MODERN CORP

MODERN NISSAN CONCORD LLC

MODERN TOYOTA

MONROE DODGE/CHRYSLER INC.

MONTGOMERY MOTORS

MONTROSE FORD LINCOLN/MERCURY

MONTROSE TRI COUNTY KIA

MOODY MOTORS

MOORE NISSAN

MOORING AUTOMOTIVE GROUP LLC

MORONI AUTO SALES INC

MORSE OPERATIONS INC.

MOTOR CAR CONCEPTS II

MOTOR CARS HONDA

MOTOR NATION LLC

MOTOR WORLD INC

MOTORCARS TOYOTA

MOTORMAX OF GR

MOTORMAXX

MOTORVATION, LLC

MR CARE AUTO

MR CARS, INC.

MULLINAX FORD OF PALM BEACH

MURPHY AUTO SALES

MURPHY MOTORS

MURRAY’S USED CARS

MYRTLE BEACH TNT AUTO SALES LL

N & D AUTO SALES, INC.

N & H AUTO SALES LLC

NALLEY HONDA

NALLEY INFINITI

NAPLETON’S HYUNDAI

NAPLETON’S NORTH PALM AUTO PK

NAPLETON’S RIVER OAKS CHRYSLER

NARCAR AUTO SALES INC

NATIONAL CAR MART, INC

NATIONAL MOTORS, INC.

NAVIGATOR DEALER GROUP

NEW LIFE AUTO SALES LLC

NEW MILLENNIUM AUTO SALES, INC

NEW RIVER PRE-OWNED

NEW WAY AUTOMOTIVE

NEWTON’S AUTO SALES, INC.

NEXT GENERATION MOTORS, INC.

NEXT LEVEL AUTO BROKERS LLC

NEXT LEVEL MOTORCARS

NIMNICHT CHEVROLET

DEALER NAME

NIMNICHT PONTIAC

NISSAN OF MELBOURNE

NISSAN OF ST AUGUSTINE

NISSAN ON NICHOLASVILLE

NISSAN SOUTH

NORTH ATLANTA AUTO SUPERSTORE

NORTH ATLANTA MOTORS LLC

NORTH BROTHERS FORD, INC

NORTH HILLS AUTO SALES

NORTH POINT CHRYSLER JEEP

NORTH SCOTT AUTO SALES

NORTHGATE AUTO SALES

NORTHLAND AUTO SALES

NORTHWOOD AUTO SALES LLC

NOURSE CHILLICOTHE

OASIS AUTO SALES INC

OCEAN HONDA

OCEAN MAZDA

O’DANIEL MOTOR SALES, INC.

O’DONNELL LUTZ CARS & TRUCKS

OK MOTORS LLC

OLIVER C. JOSEPH, INC.

ON THE ROAD AGAIN, INC.

ON TRACK AUTO MALL, INC.

ONE SOURCE AUTOMOTIVE SOLUTION

ORANGE PARK DODGE

ORANGE PARK MITSUBISHI

ORDERACAR.COM INC

ORLANDO AUTO BROKERS, INC.

ORLANDO AUTOS

OSCAR MOTORS CORPORATION

OSMAN AUTOMOTIVE COMPANY INC

OUZTS MOTORS & USED CARS

OXMOOR FORD LINCOLN MERCURY

PACIFIC AUTO MART LLC

PALM BAY MOTORS

PALM BEACH AUTO DIRECT

PALM BEACH AUTO GROUP INC

PALM BEACH TOYOTA

PALM CHEVROLET

PALMER HUFFMAN AUTO OUTLET

PALMETTO FORD

PALMETTO PREOWNED

PALMETTO WHOLESALE MOTORS

PANHANDLE AUTOMOTIVE INC.

PAQUET AUTO SALES

PARADIGM MOTORS OF TAMPA

PARADISE COASTAL AUTOMOTIVE IN

PARK AUTO MALL, INC

PARKS AUTOMOTIVE, INC

PARKS CHEVROLET, INC

PARKWAY FORD, INC.

PARKWAY MITSUBISHI

PARKWAY MOTORS INC

 



--------------------------------------------------------------------------------

 

DEALER NAME

PARS IMPORTS, INC

PATRICK O’BRIEN JR, CHEV. INC.

PATRIOT AUTOMOTIVE SALES &

PATRIOT CHEVROLET

PAUL’S TRADING STATION LLC

PAYDAY MOTOR SALES

PAYLESS CAR LLC

PEACHTREE MOTORSPORTS SALES &

PEARCE AUTO SALES, INC

PEARSON IMPORTS, INC.

PEDIGO’S HEARTLAND CROSSING

PELHAM’S AUTO SALES

PENSACOLA AUTO BROKERS, INC

PERFORMANCE CHEVROLET SUBARU

PERFORMANCE GMC OF

PETE MOORE CHEVROLET, INC

PETE MOORE IMPORTS, INC

PETERS AUTO SALES, INC.

PETE’S AUTO DETAILING AUTO SAL

PHILLIPS BUICK PONTIAC GMC INC

PHILLIPS CHRYSLER-JEEP, INC

PHILMARK INC

PIEDMONT AUTO SALES NETWORK

PILES CHEV-OLDS-PONT-BUICK

PINE ISLAND AUTO SALES

PINEVILLE IMPORTS

PINNACLE AUTO HOLDINGS

PIRTLE & HOWERTON AUTOMOTIVE

PJ AUTO TRADING INC

PLAINFIELD AUTO SALES, INC.

PLANET AUTO

PLANET FIAT

PLANET MOTORS

PLATINUM AUTO SALES & LEASING

PLATINUM MOTOR CARS

PLATTNER’S

PLAZA LINCOLN MERCURY

PLAZA MOTORS, INC.

PLAZA PONTIAC BUICK GMC INC

POMOCO CHRYSLER/PLY OF HAMPTON

POMPANO AUTOMOTIVE ASSOCIATES

POMPANO HONDA

PORT MOTORS

PORT ORANGE SALES LLC

POTAMKINS PLANET DODGE CHRYSLE

POWER PONTIAC GMC OLDSMOBILE

PRE-AUCTION AUTO SALES INC

PRECISION AUTOMOTIVE CENTER

PREFERRED AUTO

PREMIER AUTO BROKERS, INC.

PREMIER AUTO SALES LLC

PREMIER DODGE CHRYSLER JEEP

PREMIER MOTORCAR GALLERY

PREMIERE CHEVROLET, INC.

DEALER NAME

PREMIUM AUTO BY RENT

PREMIUM MOTORS LLC

PRESTIGE AUTO SALES & RENTALS

PRESTIGE CARS INC

PRESTON AUTO OUTLET

PRESTON HYUNDAI

PRIDE AUTO SALES LLC

PRIME MOTORS INC

PRO CAR II

PRO MOTION CO INC

PROCAR

PROFESSIONAL AUTO SALES

PROFESSIONAL AUTO SALES

PUGMIRE FORD LLC

PUGMIRE ISUZU

QUALITY BANK REPOS

QUALITY GENERAL AUTO SALES,INC

QUALITY IMPORTS, INC

R & B CAR COMPANY

R & N AUTO SALES INC

R.H. CARS, INC.

R.K. CHEVROLET

RANKL & RIES MOTORCARS, INC

RANSY WISE CHEVROLET BUICK

RAY PEARMAN LINCOLN MERCURY

RAY SKILLMAN CHEVROLET

RAY SKILLMAN EASTSIDE

RAY SKILLMAN FORD INC.

RAY SKILLMAN NORTHEAST BUICK G

RAY SKILLMAN NORTHEAST MAZDA

RAY SKILLMAN WESTSIDE

RAYMOND CHEVROLET KIA

RED HOAGLAND HYUNDAI, INC.

RED HOLMAN BUICK PONTIAC GMC

RED SHAMROCK LLC

REDMOND AUTOMOTIVE

REDSKIN AUTO SALES INC

REGAL CARS OF FLORIDA INC

REGAL PONTIAC, INC.

REGISTER CHEVROLET & OLDS

REIDSVILLE NISSAN INC

RELIABLE TRUCK SALES

RELIANCE MOTORCARS LLC

RENOWNED AUTO SALES

RICHARD ANDERSON MOTORS LLC

RICK CASE HYUNDAI

RICK CASE MOTORS, INC.

RICK HENDRICK CHEVROLET

RICK HENDRICK JEEP CHRYSLER

RIGHTWAY AUTOMOTIVE CREDIT

RIOS MOTORS

RIVER CITY AUTO CENTER

RIVER CITY AUTO SALES INC

RIVERBEND FORD

 



--------------------------------------------------------------------------------

 

DEALER NAME

RIVERCHASE KIA

RIVERGATE TOYOTA

RIVERS EDGE MOTORS, LLC

RIVERSIDE MOTORS, INC

RIVERTOWN TOWN AUTO SALES INC

ROBINSON AUTOMOTIVE GROUP

ROBKE CHEVROLET COMPANY

ROCK BOTTOM AUTO SALES, INC.

ROCK SOLID AUTOMOTIVE INC

ROCKY’S AUTO SALES, INC.

ROD HATFIELD CHEVROLET, LLC

ROD HATFIELD CHRYSLER DGE JEEP

ROGER DEAN BUICK

ROGER DEAN CHEVROLET

ROGER WILSON MOTORS INC

ROGERS AUTO GROUP

RON BUTLER MOTORS, LLC

ROSE CITY MOTORS

ROSS’S AUTO SALES

ROSWELL AUTO IMPORT

ROUNTREE-MOORE INC

ROUTE 4 AUTO STORE

ROYAL 1 AUTO SALES, LLC

ROYAL AUTO SALES

ROYAL AUTO SALES

RPM AUTO SALES LLC

RUDOLPH’S AUTO GROUP INC

S S AUTO INC

SALTON MOTOR CARS INC

SAM GALLOWAY FORD INC.

SANDERSON AUTO SALES INC

SANSING CHEVROLET, INC

SANTACARS CORP.

SARASOTA FORD

SATURN OF GREENSBORO

SAULS MOTOR COMPANY, INC.

SAV MOR AUTOS

SAVANNAH AUTO

SAVANNAH AUTOMOTIVE GROUP

SAVANNAH MOTORS

SC AUTO SALES

SCARRITT MOTORS INC

SCHAELL MOTORS

SCHULTZ AUTO BROKERS

SCHUMACHER AUTOMOBILE, INC

SCHUMACHER AUTOMOTIVE

SCHUMACHER MOTOR SALES

SCOTT CLARK HONDA

SECOND CHANCE MOTORS

SEELYE WRIGHT KIA OF HOLLAND

SELECT AUTO

SELECT AUTO CENTER

SELECT IMPORTS

SELECT MOTORS OF TAMPA INC.

DEALER NAME

SELECTIVE AUTO & ACCESSORIES

SELECTIVE AUTO SOURCE

SERPENTINI CHEVROLET OF

SERRA AUTOMOTIVE

SERRA CHEVROLET, INC.

SEXTON AUTO SALES, INC

SHAFER PREFERRED MOTORS INC

SHAMBURG AUTO SALES

SHAN AUTO SALES

SHARPNACK FORD

SHAWNEE MOTORS GROUP

SHEEHAN PONTIAC

SHELBYVILLE AUTO SALES LLC

SHERDAN ENTERPRISES LLC

SHERWOOD AUTO & CAMPER SALES

SHOALS UNIVERSITY KIA

SHOWDOWN MUSCLE CARS

SHULAK MOTORS LLC

SIGNATURE FORD LINCOLN MERCURY

SIGNATURE MOTORS USA LLC

SMITH & CURRIE MOTOR CO

SMITH FIELD AUTO CENTER LLC

SOUTH 71 AUTO SALES

SOUTH ATLANTA INVESTMENTS INC

SOUTH CHARLOTTE PREOWNED AUTO

SOUTH COUNTY AUTO CENTER

SOUTH COUNTY AUTO PLAZA

SOUTH OAK DODGE INC

SOUTHEAST JEEP EAGLE

SOUTHERN AUTOMOTIVE ENTERPRISE

SOUTHERN CAR SALES INC

SOUTHERN MOTOR COMPANY

SOUTHERN STATES NISSAN, INC.

SOUTHERN TRUST AUTO SALES

SOUTHERN USED CARS

SOUTHFIELD JEEP-EAGLE, INC.

SOUTHGATE FORD

SOUTHGATE LINCOLN LLC

SOUTHPORT MOTORS

SOUTHTOWN MOTORS HOOVER

SOUTHTOWNE ISUZU

SOUTHWEST AUTO SALES

SOUTHWEST AUTOMOTIVE LLC

SPACE COAST HONDA

SPARTAN LINCOLN MERCURY

SPARTANBURG CHRYSLER JEEP INC

SPIRIT FORD INC

SPITZER DODGE

SPITZER KIA

SPITZER MOTOR CITY

SPORT MAZDA

SPORTS & IMPORTS AUTOS INC

ST LOUIS CARS & CREDIT INC

STADIUM CHEVROLET BUICK

 



--------------------------------------------------------------------------------

 

DEALER NAME

STADIUM MAZDA

STAN MCNABB CHRYSLER DODGE

STARK AUTO GROUP

STARK AUTO SALES

STARRS CARS AND TRUCKS, INC

STATELINE MOTOR COMPANY LLC

STEARNS MOTORS OF NAPLES

STEELE AUTO SALES LLC

STEPHEN A FINN AUTO BROKER

STEVE AUSTINS AUTO GROUP INC

STEVE CALDWELL AUTOMOTIVE LLC

STEVE RAYMAN CHEVROLET, LLC

STEVE SORENSON CHEVROLET INC.

STEWART AUTO GROUP OF

STIENER AUTOMOTIVE GROUP

STINGRAY CHEVROLET

STL AUTO BROKERS

STOKES HODGES PRE-OWNED

STOKES HONDA CARS OF BEAUFORT

STOKES MITSUBISHI

STRENGTH AUTO SALES

STRICKLAND AUTO SALES, INC.

STROM ALTMAN SUZUKI INC

SUBARU CONCORD

SUBARU OF DAYTON

SUBARU OF KENNESAW LLC

SUBURBAN AUTO SALES

SUBURBAN CHRYSLER JEEP DODGE

SUBURBAN MOTORS INC

SUBURBAN OF W. MICHIGAN

SUFFIELD MOTORS

SULLIVAN BUICK GMC INC

SULLIVAN PONTIAC CADILLAC GMC

SUMITT PRE-OWNED OF DURHAM

SUMMIT PLACE KIA CANTON

SUMMIT PLACE KIA MT. CLEMENS

SUMMIT PRE-OWNED OF RALEIGH

SUMMIT WEST AUTO GROUP LLC

SUN HONDA

SUN TOYOTA

SUNBELT CHRYSLER JEEP DODGE

SUNCOAST CHRYSLER PLYMOUTH

SUNNY FLORIDA MOTORS, INC.

SUNNYSIDE TOYOTA

SUNRISE AUTOMOTIVE

SUNRISE MOTORS INC

SUNSET DODGE, INC

SUNSHINE AUTO BROKERS INC

SUPER AUTO SALES

SUPERIOR ACURA

SUPERIOR AUTO SALES

SUPERIOR CHRYSLER DODGE JEEP

SUPERIOR MOTORS

SUPERIOR MOTORS NORTH

DEALER NAME

SUPERSTORE BUYHERE PAYHERE LLC

SUPRA ENTERPRISES

SUPREME AUTO INC

SUSKIS AUTO SALES

SUTHERLIN NISSAN

SUTHERLIN NISSAN MALL OF GA.

SUTHERLIN NISSAN OF FT. MYERS

SUTHERLIN NISSAN ORLANDO

SUZUKI OF GLENVIEW

SUZUKI OF NASHVILLE

SWEENEY BUICK PONTIAC GMC

SWEENEY CHEVROLET

SWEENEY CHRYSLER DODGE JEEP

T & L AUTO SALES

T N S AUTO SALES, INC.

TAMERON AUTOMOTIVE GROUP

TAMI AUTO SALES INC

TAMIAMI FORD, INC.

TAMPA AUTO SOURCE INC

TAMPA BAY AUTO FINANCE

TAMPA HONDALAND

TAPPER AUTO SALES

TARGET AUTOMOTIVE

TAYLOR AUTO SALES

TAYLOR AUTO SALES INC.

TAYLOR MORGAN INC

TAYLOR’S AUTO SALES

TEAM AUTOMOTIVE

TEAM NISSAN OF MARIETTA

TED’S AUTO SALES, INC.

TELEGRAPH CHRYSLER JEEP, INC.

TEMPEST MOTORS

TENA AUTOMOTIVE LLC

TENNESSEE AUTOPLEX, LLC

TENNYSON CHEVROLET, INC.

TERRY REID KIA

TERRY’S AUTO SALES, INC.

THE 3445 CAR STORE, INC.

THE AUTO GROUP LLC

THE AUTO LIVERY

THE AUTO PARK INC

THE AUTO STORE

THE AUTO STORE

THE AUTO STORE

THE CAR AND TRUCK STORE LLC

THE CAR CABANA OF

THE CAR COMPANY SUZUKI

THE CAR CONNECTION, INC.

THE CAR MAN LLC

THE CAR SHOPPE LLC

THE CAR STORE INC.

THE CARSMART GROUP LLC

THE LUXURY AUTOHAUS INC.

THE MINIVAN PLACE

 



--------------------------------------------------------------------------------

 

DEALER NAME

THE PEOPLES CAR COMPANY

THE TOY STORE

THOMAS & SON INC.

THOMAS AUTO MART, INC.

THOMAS NIEWIEK AUTO INC

THOMASVILLE TOYOTA

THOMPSON FORD

THORNTON CHEVROLET, INC

THRIFTY CAR SALES

THRIFTY CAR SALES

THURSTON FLEET SALES

TICO & BORI AUTO SALES, INC.

TIFFIN FORD LINCOLN MERCURY

TILLMAN AUTO LLC

TINKER BOYD USED CARS

T-MOTOR SALES

TNT AUTO SALES INC

TNT CHRYSLER DODGE JEEP

TODD WENZEL BUICK PONTIAC GMC

TOM BUSH AUTO PLEX

TOM GILL CHEVROLET

TOM HOLZER FORD

TOM KELLEY BUICK GMC PONTIAC

TOM WOOD FORD

TOM WOOD TOYOTA, INC.

TOMLINSON MOTOR COMPANY OF

TONY BETTEN & SONS FORD

TONY ON WHEELS, INC.

TOP GUN AUTO SALES LLC

TOTH BUICK

TOWN & COUNTRY AUTO & TRUCK

TOWN & COUNTRY AUTO SALES, LLC

TOWN & COUNTRY FORD, INC.

TOWN & COUNTRY SELECT

TOWN CENTER KIA

TOWNE EAST AUTO

TOWNSEND IMPORTS

TOYOTA DIRECT

TOYOTA OF ALBANY

TOYOTA OF CINCINNATI CO, INC.

TOYOTA OF HOLLYWOOD

TOYOTA OF WINTER HAVEN

TOYOTA SCION NORTH CHARLESTON

TOYOTA SOUTH

TOYOTA WEST/SCION WEST

TOYOTA-LEXUS OF MELBOURNE

TRADEWINDS MOTOR CENTER

TRIANGLE MOTORSPORTS

TRI-COUNTY CHRYSLER PRODUCTS

TRI-COUNTY MOTORS

TRINITY AUTOMOTIVE

TRIPLE M AUTO CONSULTANTS

TROPIC AUTO & MARINE

TROPICAL AUTO SALES

DEALER NAME

TROUTMAN MOTORS, INC.

TROY AUTO GROUP

TROY FORD INC

TRUSSVILLE WHOLESALE AUTOS

TRYON AUTO MALL

TUTWILER AUTOMOTIVE INC

TWIN CITY CARS INC

TWO RIVERS USED CAR STORE

U.S. AUTO GROUP, INC.

ULTIMATE IMAGE AUTO, INC

UNIQUE AUTO MART INC

UNIQUE AUTO SALES, LLC

UNIQUE SPORT & IMPORTS INC

UNITED AUTO BROKERS

UNIVERSITY AUTO & TRUCK

UNIVERSITY HYUNDAI OF DECATUR

UNIVERSITY KIA

UNIVERSITY MOTORS

US 1 CHRYSLER DODGE JEEP

US AUTO MART INC

US MOTORS

USA AUTO & LENDING INC

U-SAVE AUTO RENTAL

USED CAR FACTORY INC

USED CAR SUPERMARKET

V AND E ENTERPRISES

VA BEACH AUTO SHOWCASE, INC.

VA CARS INC

VADEN NISSAN, INC.

VAN DEVERE, INC

VAN PAEMEL SALES

VANN GANNAWAY CHEVY, INC

VANN YORK NISSAN, INC.

VANN YORK PONTIAC BUICK GMC

VANN YORK TOYOTA, INC

VARIETY MOTORS, INC.

VARSITY LINCOLN MERCURY

VEHICLES 4 SALES, INC.

VELOCITY MOTORS INC

VETERANS FORD

VICTORIA MOTORS, LLC

VICTORY CHEVROLET LLC

VICTORY HONDA OF MONROE

VICTORY NISSAN

VILLAGE AUTO OUTLET INC

VILLAGE AUTOMOTIVE

VILLAGE FORD INC

VINCE WHIBBS PONTIAC-GMC

VININGS ENTERPRISES INC

VIRGINA MOTOR CO.

VOGUE MOTOR CO INC

VOLVO OF CLEARWATER

VOLVO SALES & SERVICE CENTER I

VORDERMAN MOTOR WERKS INC

 



--------------------------------------------------------------------------------

 

DEALER NAME

VW OF ORANGE PARK

W.P.B. AUTOMART/KIA

WADE FORD INC

WADE RAULERSON BUICK GMC

WALDORF FORD, INC.

WALKER AUTO SALES

WALKER FORD CO., INC.

WALLACE MAZDA

WALLACE NISSAN

WALSH AUTO BODY, INC

WALSH HONDA

WARD AUTO SALES

WARREN TOYOTA

WAYLAND MOTOR SALES

WAYNE AKERS FORD INC.

WAYNESVILLE AUTO MART

WE FINANCE AUTO SALES LLC

WE NO KARS LLC

WEINLE AUTO SALES

WESH INC

WESLEY CHAPEL TOYOTA

WEST AUTO SALES LLC

WEST COAST CAR & TRUCK SALES

WEST END AUTO SALES & SERVICE

WEST SIDE TOYOTA

WESTSIDE AUTO

WESTVIEW MOTORS, INC.

WHEELS & DEALS AUTO SALES

WHEELS MOTOR SALES

WHEELZ AND DEALZ LLC

WHITE ALLEN HONDA

WHITTEN AUTO CENTER

WHOLESALE DIRECT

WHOLESALE DIRECT AUTO SALES

WHOLESALE, INC

WILLETT HONDA SOUTH

WILLIAMS AUTO SALES LEASE INC

WILLIAMSBURG CHRY JEEP

WILLS MOTOR SALES

WILMINGTON AUTO CENTER

WILMINGTON MOTORS INC

WINTER HAVEN CHRYSLER PLYMOUTH

WINTER PARK AUTO MALL CORP

WMS MOTOR SALES, LTD

WORLD CAR CENTER & FINANCING

WORLD CLASS MOTORS LLC

WORLD FORD STONE MOUNTAIN

WORLEY AUTO SALES

WOW CAR COMPANY

WULLENWEBER MOTORS

WYRICK AUTO SALES

XL1 MOTORSPORTS, INC

XPERT AUTO

X-TREME AUTO CENTER LLC

DEALER NAME

XTREME SALES & LEASING LLC

YADKIN ROAD AUTO MART

YARK AUTOMOTIVE GROUP, INC

YERTON LEASING & AUTO SALES

YES U CAN USED AUTO SALES INC

YOUR DEAL AUTOMOTIVE

YOUR KAR CO INC

ZEIGLER CHRYSLER DODGE JEEP

 